Citation Nr: 0604946	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from April 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.                  


FINDINGS OF FACT

1.  The appellant currently has hepatitis C.  

2.  There is no competent medical evidence showing that the 
appellant's hepatitis C is related to his period of active 
military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in February 2002, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  In 
addition, the Board observes that the October 2002 statement 
of the case provided the appellant with the text of the 
relevant portions of the VCAA, as well as the implementing 
regulations.  The Board further notes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the Board notes that in March 2002 and November 2004, 
the appellant underwent VA examinations which were pertinent 
to his service connection claim.  In addition, as per an 
April 2005 Board remand decision, in May 2005, the RO 
contacted the VA examiner from the appellant's November 2004 
VA examination and obtained an addendum to the November 2004 
VA examination report.  The Board further observes that in 
this case, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  The RO has obtained all 
relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposure such as tattoo, body piercing, acupuncture with non-
sterile needles, shared toothbrushes, or razor blades.  
Veterans Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).


In the instant case, the appellant contends that he 
contracted hepatitis C when he received immunization shots 
upon his induction into the military.  The appellant also 
states that another possible way he contracted hepatitis C 
during service was when he was stationed in Germany and 
handled dogs.  He indicates that he served with a platoon 
that kept over 20 dogs and that he experienced bites and 
scratches from the dogs.  According to the appellant, he also 
gave the dogs shots and experienced puncture wounds.  In this 
regard, the appellant has submitted a copy of a Certificate 
of Training from the Department of the Army, 110th Medical 
Detachment, dated in April 1971, which shows that the 
appellant received veterinary medical training at the U.S. 
Army Veterinary Clinic in Frankfurt, Germany, from August to 
September 1970.  According to the certificate, the appellant 
received instruction in the various areas of veterinary care, 
to include immunizations, minor surgical techniques, 
emergency medical care, infections disease control, and fecal 
examinations.  

In this case, the appellant's service medical records are 
negative for any complaints or finding of hepatitis C.  
Moreover, the appellant's separation examination, dated in 
January 1971, reflects that at that time, the appellant's 
endocrine system was clinically evaluated as "normal."  The 
first medical evidence of a diagnosis of hepatitis C is in 
1994, approximately 23 years after the appellant's discharge 
from the military.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In this 
regard, VA Medical Center (VAMC) outpatient treatment 
records, from July to October 1999, show that in July 1999, 
it was noted that hepatitis C was first diagnosed in 1994.

In March 2002, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was a dog 
handler and a veterinary technician.  He noted that while he 
was working with the animals, he was scratched by cats, and 
bitten by cats and dogs.  The appellant also indicated that 
while he was in the military, he received immunization shots 
with a gun.  According to the appellant, the gun was used to 
immunize successive soldiers and was not sterilized between 
immunizations.  The appellant reported that he had never had 
a tattoo or a blood transfusion.  He indicated that he had 
never injected himself with recreational drugs by a needle 
and had no awareness of sexual contact with anyone with 
hepatitis. According to the appellant, he did not drink 
alcohol and did not use any street drugs.  Following the 
physical examination, the examining physician stated that the 
available reports indicated that the appellant had previously 
been diagnosed with hepatitis C.  According to the examiner, 
risk factors which may have caused the appellant's infection 
could have included injection in the Armed Services with 
immunizing guns, and scratches and bites from dogs and cats.  
However, the examiner noted that he could not determine which 
risk factor was the actual cause of the appellant's 
infection.

To the extent that the opinion from the VA examiner from the 
appellant's March 2002 VA examination is offered to show that 
the appellant's currently diagnosed hepatitis C is related to 
the immunization shots the appellant received upon his 
induction into the military and/or to scratches and bites he 
received from dogs and cats during his in-service veterinary 
medical training, the Board does not find this opinion as to 
the etiology of the appellant's hepatitis C to be competent.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden V. Derwinski, 2 Vet. App. 97 (1992).      

In the March 2002 VA examination, although the appellant 
reported that he did not drink any alcohol and did not use 
any street drugs, a VA Hospital Summary shows that while the 
appellant was hospitalized from April to May 1975 for 
unrelated disorders, it was noted that according to the 
appellant, his recent problems included drug abuse.  In 
addition, VAMC outpatient treatment records, from July to 
October 1999, reflect intermittent treatment for alcohol and 
cocaine dependence.  Moreover, in the appellant's November 
2004 VA examination, the appellant stated that he used 
needles to inject recreational drugs, that he snorted drugs 
like heroin or cocaine through the nose, that he exposed 
himself to other people's blood through skin and mucous 
membranes through the exchanging of toothbrushes or razors, 
and had a history of multiple sexual partners and excessive 
alcohol use in the past.  Furthermore, the examining 
physician noted that the appellant had body piercing.  Thus, 
the appellant has numerous potential risk factors for the 
hepatitis C virus (see Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (November 30, 
1998)), and as the recorded history in the examination report 
contradicts the facts in this case, it is clear that the 
examiner from the appellant's March 2002 VA examination was 
unaware of all of the appellant's risk factors for hepatitis 
C when he offered his opinion.  Therefore, to the extent that 
the examiner from the appellant's March 2002 VA examination 
opined that the appellant's currently diagnosed hepatitis C 
is related to his period of active military service, 
specifically to the immunization shots he received upon his 
induction into the military and/or the scratches and bites he 
received from dogs and cats during his in-service veterinary 
medical training, given that the VA examiner's opinion was 
not based on a fully factual foundation, the Board finds that 
such opinion lacks credibility, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal v. Brown, 
5 Vet. App. 458, 460- 61 (1993) (holding that an opinion 
based on an inaccurate factual premise has no probative 
value).

Furthermore, the opinion from the VA examiner from the 
appellant's March 2002 VA examination is speculative, and a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

As stated above, in the November 2004 VA examination, the 
appellant provided a history of his drug and alcohol abuse.  
Following the physical examination, the examiner diagnosed 
hepatitis C.  In addition, with respect to the risk factors 
which led to infection with hepatitis C, the examiner opined 
that the appellant denied blood transfusions before 1992, 
hemodialysis, or unexplained liver disease.  However, the 
examiner noted that the appellant had a wide spectrum of risk 
factors including using needles to inject recreational drugs, 
snorting drugs like heroin or cocaine through the nose, 
exposure to other people's blood through the skin or mucous 
membranes, the presence of body piercing, and multiple sexual 
partners, as well as excessive alcohol use in the past.  
According to the examiner, he was unable to select only one 
factor that led to infection with the appellant's hepatitis 
C.    

In regard to the appellant's contention that he contracted 
hepatitis C when he received immunization shots with an air 
gun upon his induction into the military, in May 2005, the 
examiner from the appellant's November 2004 VA examination 
provided an addendum to the November 2004 VA examination 
report.  In the addendum, the examiner stated that there was 
no solid proof that air gun vaccination may be a source of 
infection with hepatitis C.  In addition, there have been no 
case reports of hepatitis C being transmitted by an air gun.  
See Veterans Benefits Administration All Station Letter 04-13 
"Relationship Between Immunization with Jet Injectors and 
Hepatitis C Infection as it Relates to Service Connection 
Infectious Hepatitis" (June 29, 2004).  Moreover, in regard 
to the appellant's assertion that he contracted hepatitis C 
from scratches and bites from dogs and cats during his 
in-service veterinary medical training, following the 
appellant's March 2002 VA examination, a Report of Contact 
(VA Form 119) shows that in October 2002, the RO contacted a 
physician from the Minneapolis VAMC and asked whether 
hepatitis C could be transmitted between species, i.e., from 
a dog to a human.  According to the VA physician, contact had 
to be "blood to blood, human to human."  Furthermore, in 
the May 2005 addendum to the November 2004 VA examination 
report, the examiner stated that there was no data in 
confirmation of transmission of hepatitis C from animals to 
human.      

The appellant, as a layperson without medical training, is 
not qualified to render medical opinions as to matters such 
as diagnosis and etiology of disorder and disabilities, and 
his opinion as to the etiology of his currently diagnosed 
hepatitis C is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).      

In light of the above, there is no competent medical evidence 
of record which links the appellant's currently diagnosed 
hepatitis C to his period of active military service, to 
specifically include any immunization shots with an air gun 
and/or scratches and bites from dogs and cats during his in-
service veterinary medical training.  Accordingly, service 
connection for hepatitis C must be denied.  

In reaching this decision, VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


